United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.K., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, North Houston, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1265
Issued: August 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2017 appellant filed a timely appeal from a March 2, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
the last merit decision, dated July 27, 2016, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely filed.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 1, 2014 appellant, then a 61-year-old building equipment mechanic, filed a
traumatic injury claim (Form CA-1), alleging that on March 31, 2014, the dock door opener/closer
fell on his hand, fracturing his right thumb. OWCP accepted his claim for right open phalanx or
phalanges and right open fracture of the neck of the metacarpal bone. Appellant underwent three
OWCP-approved right thumb/hand surgical procedures, the most recent of which occurred on
April 14, 2015. OWCP also paid his wage-loss compensation for periods of temporary total
disability. Following his latest surgery, appellant resumed full-time work without restrictions,
effective June 30, 2015.2
On February 16, 2016 appellant filed a claim for a schedule award (Form CA-7).
In an October 26, 2015 report, Dr. Benjamin Agana, a Board-certified physiatrist, opined
that appellant sustained three percent permanent impairment of the right upper extremity under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).3
In a February 3, 2016 report, Dr. Raymond K. Glass, a chiropractor, determined that
appellant’s right thumb range of motion (ROM) deficit(s) represented 37 percent permanent
impairment of the thumb/digit or 15 percent permanent impairment of the hand.
In a May 12, 2016 report, OWCP’s district medical adviser concurred with Dr. Agana’s
rating of three percent permanent impairment of the right upper extremity.
By decision dated July 27, 2016, OWCP granted appellant a schedule award for three
percent permanent impairment of the right upper extremity. The award covered a period of 9.36
weeks from October 26 to December 30, 2015.
By appeal request form dated and postmarked August 29, 2016, appellant requested an oral
hearing before an OWCP hearing representative. OWCP subsequently received another copy of
Dr. Glass’ February 3, 2016 impairment rating.
By decision dated March 2, 2017, OWCP’s hearing representative denied appellant’s
request for an oral hearing, finding that the request was untimely filed. He informed appellant that
his case had been considered in relation to the issues involved, but that the request was further
denied because the issues in this case could equally be addressed by requesting reconsideration
from OWCP and submitting evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied with
a decision of the Secretary ... is entitled, on request made within 30 days after the date of the
2

Appellant’s surgeon, Dr. Munir A. Shah, a Board-certified orthopedic and hand surgeon, indicated that he had
reached maximum medical improvement (MMI) as of June 29, 2015.
3

A.M.A., Guides (6th ed. 2009).

2

issuance of the decision, to a hearing on his claim before a representative of the Secretary.”4
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA provides
that a claimant shall be afforded a choice of an oral hearing or a review of the written record by a
representative of the Secretary.5 A claimant is entitled to a hearing or review of the written record
as a matter of right only if the request is filed within the requisite 30 days as determined by the
postmark or other carrier’s date marking and before the claimant has requested reconsideration.6
Although there is no right to a review of the written record or an oral hearing if not requested
within the 30-day time period, OWCP may, within its discretionary powers, grant or deny
appellant’s request and must exercise its discretion.7
ANALYSIS
By decision dated July 27, 2016, OWCP granted appellant a schedule award for three
percent permanent impairment of the right upper extremity. Appellant requested an oral hearing
by appeal request form dated and postmarked August 29, 2016. Section 8124(b)(1) is unequivocal
on the time limitation for requesting a hearing.8 As appellant’s request for hearing was submitted
more than 30 days after the July 27, 2016 OWCP decision, it was untimely filed. He was,
therefore, not entitled to an oral hearing as a matter of right.
OWCP has the discretionary power to grant an oral hearing when a claimant is not entitled
to one as a matter of right. It exercised this discretion in its March 2, 2017 decision, finding that
appellant’s issue could equally be addressed by requesting reconsideration and submitting
additional evidence. This basis for denying his request for a hearing is a proper exercise of
OWCP’s authority.9 Accordingly, the Board finds that OWCP properly denied appellant’s request
for an oral hearing as untimely filed.
On appeal appellant asserts that Dr. Glass provided a more accurate determination of his
right thumb impairment and his report should be used to determine the impairment rating. As
explained above, the Board lacks jurisdiction over the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely filed.

4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. §§ 10.616, 10.617.

6

Id. at § 10.616(a).

7

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

8

William F. Osborne, 46 ECAB 198 (1994).

9

Mary B. Moss, 40 ECAB 640, 647 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 16, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

